Citation Nr: 0417678	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-17129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a shell fragment wound of the right ankle and foot.

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from October 1965 to 
April 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The RO, in pertinent part, denied entitlement to an increased 
evaluation for a shell fragment wound of the right ankle and 
foot then rated as 30 percent disabling, to include SMC.

In August 2002 the RO granted entitlement to an increased 
evaluation of 40 percent for a shell fragment wound of the 
right ankle and foot effective from October 20, 1998.


FINDINGS OF FACT

1.  The veteran is currently in receipt of a 40 percent 
disability rating for the right lower extremity below the 
knee disability of the foot and ankle.

2.  The disability of the right ankle and foot is manifested 
principally by pain and arthritis that limit function, with 
need of a brace; the disability does not preclude ambulating 
on the right foot; there is no neurological component of the 
disability of the right foot and ankle currently shown.

3.  A VA physician has opined that, with respect to the right 
ankle and foot disability, the veteran retains effective 
function, propulsion and balance that are superior to that of 
an amputee with a suitable prosthetic appliance.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for a disability of the right foot and ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.68 (2003).

2.  The criteria for SMC based upon loss of use of the right 
foot have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350(a)(2) 4.63 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran has a protected 30 percent 
evaluation under Diagnostic Code 5284 for a disability of the 
right ankle and foot that is rated as shell fragment wound, 
right foot and ankle.  He also has a protected 100 percent 
schedular evaluation from November 1968 based on the combined 
evaluation of all his service-connected disabilities.  He 
receives SMC pursuant to the provisions of 38 U.S.C.A. 
§§ 1114(k) and (p).

A series of VA examinations in February 1998 and December 
1998 recorded essentially the same complaints and objective 
findings regarding the right foot ankle and only the latter 
will be repeated.  In February 1998 the veteran wore only 
shoe inserts on the right side and had as yet not been issued 
an ankle brace. 

On a VA examination in December 1998 for amputation residuals 
he complained of a generalized pain and it was noted he had 
an amputation of the left foot at the ankle and walked on 
prosthesis.  The examiner stated that his circulation 
appeared normal in all the extremities.  According to the 
report he was unable to walk without the stump at all without 
crutches and he had problems walking with it.  The right 
ankle was described as showing some indentation where there 
was scar tissue and basically a full range of motion.  

However the examiner stated that it was difficult to get the 
foot back up into the normal position and the veteran 
complained of pain in this area.  The report noted the extent 
of his ambulating with crutches.   

The examination of the feet noted the veteran has a brace on 
the right ankle and foot for the past three weeks.  It was a 
metal-type brace attached to and through the heel of his 
boot.  The brace extended to the knee.  According to the 
report he placed weight on the knee to give relief to the 
right ankle.  He was having eversion of the foot with walking 
and lateral side shows wear.  He had marked pain with plantar 
flexion and difficulty getting the foot back into the proper 
position.  The foot was markedly stiff.  The veteran 
indicated that some times he could work out the stiffness and 
that occasionally pain medication helped.  He was using a 
cane.  

The veteran reported having been a college level teacher 
until 1990 when he had to leave because he was unable to 
stand on his feet for any length of time.  He stated that 
being in motion tended to relieve some of his pain.  He had 
pain, weakness and stiffness of the right foot and his ankle 
popped when he walked.  There was no swelling of the right 
foot and he did complain of fatigability of the right leg.  
Lack of endurance and occasional pain increased with standing 
and walking.

The examiner found the right foot basically normal appearing 
except with stiffness and flexion, but the veteran was unable 
to extend.  He appeared to have a full range of motion of the 
ankle, but needed some help with plantar flexion and 
considerable pain, and had to have help straightening the 
foot out.  The toes appeared normal.  There was no edema but 
weakness, tenderness and instability of the right foot.  He 
had a very unsteady gait.  The diagnoses included shrapnel 
wound of the right ankle and foot with popping and grating of 
the foot on passive and active range of motion; prominent 
plantar spur on X-ray and multiple metallic fragments of the 
lower legs and ankle more numerous on the right, and 
osteoarthritic changes of the right ankle joints.  On 
examination of the peripheral nerves, it was reported that he 
did not have any numbness or paresthesia of the lower 
extremities and he provided the same work history.  Numerous 
scars were noted including several in the right ankle area 
and the right thigh and all were described as somewhat tender 
appearing.

In October 1999 the veteran requested a reevaluation of his 
right foot.  He reported that he currently wore a brace in 
addition to using a cane and crutches to be able to walk. 

A VA examination in June 2000 found that complaints of 
sensory abnormalities were reported for the left hand, and 
that the veteran tried to keep busy to get his mind off his 
condition.  He had a brace on the right leg and foot, again 
multiple scars of the right foot and ankle were noted with 
the medial right ankle showing gross loss of tissue, bone and 
calcaneous.  There was no diagnosis regarding the right foot 
and ankle.

The RO continued the 30 percent evaluation in a July 2000 
rating decision.  In disagreeing with this determination, the 
veteran asserted he had loss of use of his right foot, that 
the brace he had worn for more than two years immobilized his 
ankle and that he wore a soft brace at night so he could 
sleep.  A cane or crutch was needed for even small distances 
and prior to their use he was unable to perform simple daily 
routines.

The veteran reported to a VA examiner in July 2002 that the 
medial portion of the right ankle had been blown off and that 
he had to wear a brace through the sole of his boot up to his 
knee, and that this was to put weight on the knee instead of 
the right foot.  He stated that if he did not wear the brace 
he had to use crutches and that he had foot drop when he took 
the shoe off.  The veteran informed that he had to sleep with 
the right foot against a footboard to keep the foot from 
plantar flexing and causing foot pain.  He complained of 
stiffness all the time and swelling when he was on his feet 
for long periods, instability but denied redness, heat or 
locking.  He also complained of lack of endurance in the 
right leg.  

The veteran reported daily pain for which he took medication 
and flare-ups at least every other day that lasted several 
minutes before they started to resolve.  The flare-ups were 
brought on by activity usually.  He had no episodes of 
dislocation or recurrent subluxation and there was no 
evidence of inflammatory arthritis.  

The veteran stated that he raised a few cattle and had 
tractors that were modified so he could get on and off them 
easily.  

The examiner reported that the veteran walked with a cane and 
had the brace on his right leg and verbalized pain with light 
touch in the area that prevented active range of motion 
testing.  He complained of tenderness with light touch and 
with range of motion and had guarding of movement.  The 
examiner stated he did not have redness, heat or abnormal 
movement or muscle atrophy, and there was no breakdown or 
calluses of the right foot, and pedal pulses were palpable in 
the right foot.  He had several hammertoes.  He had worn the 
right shoe heel completely off.  

In the supine position dorsiflexion of the right ankle was 0 
to 5 degrees, plantar flexion 0 to 35 degrees and there was 
no movement with attempted inversion and eversion.  The 
examiner stated that the veteran was reluctant to allow the 
examiner to do active range of motion.  There was no varus or 
valgus angulation of the right ankle, but there was a 
deformity in the right posterior ankle with a deep indented 
scar on the medial aspect.  The veteran complained that light 
touch sent a shock-like sensation through the leg and foot.  
Current radiology findings were consistent with prior 
reports.  The diagnosis included osteoarthritis of the right 
foot, status post shrapnel wound to the right ankle and heel, 
10 mm spur in the right ankle and limited range of motion of 
the right ankle.

The examiner reported that the veteran stated he could not be 
employed due to his amputation and the shrapnel wound of the 
right foot.  The examiner summarized the finding from the 
joint examination and also noted he did not have claw foot.  
Regarding total loss of the right foot, the examiner stated 
that the veteran had good propulsion and balance with the 
right foot, and that propulsion and balance would be somewhat 
more unstable with an amputation with prosthesis than it is 
with his foot.  The examiner stated that at this time he was 
doing well with the right foot and ankle.

Contemporaneous VA clinical reports show the veteran being 
issued a right ankle brace in late 1998 and experiencing 
ongoing pain and limited motion of the ankle.  



In a May 2000 report it was noted he had been able to walk 
only for work and in October 2000 that he could walk on deep 
steps with low risers but he could not walk with ramps.  

In August 2002, the RO increased the evaluation for the 
disability of the right ankle and foot to 40 percent under 
Diagnostic Codes 5284-5270 but did not find him entitled to 
SMC based on loss of use of the right foot.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2003), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

The rating schedule provides the following ratings for other 
foot injuries: severe, 30 percent; moderately severe, 20 
percent; moderate, 10 percent.  Note: With actual loss of use 
of the foot, rate 40 percent.  Diagnostic Code 5284.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  

This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, or 
complete organic aphonia with constant inability to 
communicate by speech. 38 C.F.R. §§ 3.350(a)(2), 4.63.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. §§ 3.350(a)(2), 4.63.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Complete paralysis of external popliteal nerve (common 
peroneal) foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes shall be rated 40 percent.  Severe 
incomplete paralysis shall be rated 30 percent.  Moderate 
incomplete paralysis shall be rated 20 percent.  Mild 
incomplete paralysis shall be rated 10 percent.  Diagnostic 
Code 8521.  Rate neuritis as Diagnostic Code 8621 and 
neuralgia as Diagnostic Code 8721.  Foot, loss of use of rate 
40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5167.

Scars, superficial, painful on examination rate 10 percent.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See Sec.  4.68 of this 
part on the amputation rule.).  38 C.F.R. § 4.118, Diagnostic 
Code 7804, revised at 67 Fed. Reg. 49596, July 31, 2002.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  


The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they do apply.  The Board has considered whether the 
requirements of the VCAA have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
veteran has clearly identified the disabilities in question 
and the benefits sought.  Further, he referenced the bases 
for the claim.  




Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the August 2002 rating decision, 
August 2002 statement of the case, the November 2003 
supplemental statement of the case and the June 2002 letter 
from the RO explaining the provisions of the VCAA.  

The June 2002 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  It was further noted in the 
November 2002 supplemental statement of the case what was 
lacking to support the claim for SMC based on loss of use as 
well as a higher rating.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA treatment records and there is no indication that 
there is any other probative evidence available that has not 
been obtained concerning the matter on appeal.  

By the June 2002 letter from the RO and the August 2002 
statement of the case, the veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the June 2002 letter from 
the RO.  That letter did indicate that the 30-day period was 
a preferred time to respond.  

In any event, it must be noted that the President signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of the time period.  
Veterans Benefits Act of 2000.

Regardless, it is noteworthy that there has been no 
indication of the existence of additional pertinent evidence 
that has not been obtained.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had almost a 
full year to respond to that VCAA notice, and that the 
appellant has given no indication of additional evidence that 
has not been sought, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  



It is noted that the veteran was afforded a recent 
comprehensive VA examination.  Accordingly, another 
examination of the veteran is not warranted as the 
examination in 2003 was provided to in part address his 
objection to the thoroughness of the examination in 2000.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in July 2000, 
prior to June 2002 when the veteran was notified of the VCAA.  
VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.  

In the present case, the RO issued another rating decision in 
August 2002 that granted the claim in part and considered the 
matter of SMC, which the veteran raised in his notice of 
disagreement that preceded the VCAA notice.  

Thus, it was before the August 2002 rating action was 
promulgated that the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  

Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for SMC, the timing of the notice does appear to comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  The CAVC in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  
In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to readjudication of the claim 
for increase that was granted and the initial review of the 
claim for SMC.  So in essence there does not appear to be any 
timing of notice issue.  

In sum, the claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Increased Evaluation & SMC

Applying the probative evidence for the right foot and ankle 
to the rating schedule criteria leads the Board to conclude 
that a higher evaluation is not warranted under either theory 
presented on appeal.  The veteran received the 40 percent 
evaluation when the RO rated the disability of the right foot 
and ankle under the rating scheme for ankylosis where the 
highest schedular rating is 40 percent.  This corresponds to 
the amputation rating for a foot.  

Further, consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  In summary, the 
Board notes the current 40 percent rating corresponds to the 
highest amputation rule rating for below the knee 
disabilities of the right foot and ankle.  Although the Board 
recognizes that a rating for the scar residuals under Code 
7804 may exceed the amputation rule rating in certain 
instances, the situation here does not allow this exception 
to the amputation rule as explained in the current version of 
Diagnostic Code 7804 which essentially follows its prior 
version.  Further, the record shows that the veteran is 
already compensated with a 10 percent evaluation for scars of 
the right leg.  38 C.F.R. § 4.14.  In Moyer v. Derwinski, 2 
Vet. App. 289, 294 (1992) the CAVC held in essence that 
separate ratings may be combined until they meet the 
amputation rule.  

With respect to the veteran's claim for SMC, the Board notes 
that the VA examiner in July 2003 clearly specified that the 
veteran's use of the right foot was superior to that of an 
amputee with a suitable prosthetic device.  Indeed the 
examiner clearly stated that the veteran would have poorer 
balance and propulsion with amputation and prosthesis.  In 
addition the examiner found that the veteran was doing well 
with his foot and ankle in place.  Accordingly, the veteran 
does not meet the criteria for SMC for loss of use of the 
right foot because such loss of use is not shown by the 
evidence of record as contemplated in the pertinent criteria.  
In addition, there is no neurological deficit that is 
contemplated in the evaluation of foot drop.  Moreover, no 
examination has confirmed that the veteran has foot drop.  As 
a layperson the veteran is not competent to provide a medical 
diagnosis.


Extraschedular Consideration

The United States Court of appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  See, for example, Smallwood v. Brown, 10 
Vet. App. 93, 97-98 (1997) regarding such consideration in 
the presence of the amputation rule.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that in a 
statement of the case issued with respect to the subject of 
the current appeal, the RO provided the criteria for 
extraschedular evaluation and discussed its application.

Accordingly, the RO did specifically consider these criteria 
in connection with the disability on appeal.  However, it is 
clear from the record that the veteran and his representative 
have argued that the current disability evaluation does not 
adequately compensate the veteran, thereby warranting 
assignment of an increased evaluation, or in the alternative, 
extraschedular evaluation.

The veteran and his representative have had sufficient 
opportunity to argue for a higher evaluation for the 
disability of the right foot and ankle, and to present 
evidence in support thereof.  Extraschedular evaluation is 
intrinsically construed as part of any increased evaluation 
claim.  Since the RO did formally consider these criteria 
with respect to the disability at issue, it is clear that no 
prejudice would result to the veteran with the Board's 
present consideration of such criteria.  VAOPGCPREC 6-96; 
Bernard v. Brown, 4 Vet. App. at 94.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard the 
Board notes that the record does not show that the disability 
of the right foot has required frequent inpatient care 
although the veteran is seen on occasion as an outpatient.  
He is able to work albeit in a farm environment and is able 
to operate machinery.

The current criteria adequately compensate the veteran for 
the current nature and extent of severity of his disability 
of the right foot and ankle as he receives the highest 
evaluation available and the recent examination found that he 
was doing well with the right ankle and foot.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claims of 
entitlement to an increased evaluation for the disability at 
issue as well as SMC.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
shell fragment wound of the right foot and ankle is denied.

Entitlement to SMC based on loss of use of the right foot is 
denied.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



